         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 1 of 24



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA




NANETTE KATZ,                                             Civil Action No. ____________
on behalf of herself and all others similarly situated,

                       Plaintiff,                         2:19-CV-06019-GEKP

                           v.

WAWA, INC.,
                                                          CLASS ACTION COMPLAINT
                      Defendant.
                                                           JURY TRIAL DEMANDED
            Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 2 of 24



        Plaintiff Nanette Katz (“Plaintiff”), individually and on behalf of a class and subclass of

all those similarly situated (collectively, the “Class” or “Class Members”), upon personal

knowledge of the facts pertaining to Plaintiff and on information and belief as to all other

matters, and upon the investigation conducted by Plaintiff’s counsel, files this civil action

against defendant Wawa, Inc. (“Wawa”), and alleges as follows:

                                         SUMMARY OF THE CASE

        1.         Wawa is a privately-held corporation that operates over 850 convenience stores in

six states and the District of Columbia.1 It reportedly surpassed $12 billion in revenue in 2018,

and claims to serve over 700 million customers annually.2

        2.         On December 19, 2019, Wawa revealed that it had discovered malicious software

(“malware”) on Wawa payment processing servers. According to Wawa, “[t]his malware

affected customer payment card information used at potentially all Wawa locations beginning at

different points in time after March 4, 2019 and until it was contained” on December 12, 2019.3

        3.         Plaintiff brings this class action on behalf of a nationwide class and a

Pennsylvania subclass against Wawa because of its failure to protect the confidential information

of millions of its customers, including credit and debit card numbers, expiration dates, and

cardholder names on payment cards (collectively, “Financial Information”). Wawa’s wrongful

disclosure (the “Data Breach”) has harmed Plaintiff and the Class.




        1
            https://www.wawa.com/about (last accessed Jan. 21, 2020).
        2
          Ellie Silverman, Wawa is undergoing a huge expansion, from grain bowls to fair-trade coffee to catering,
Philadelphia Inquirer, Apr. 4, 2019, available at https://www.inquirer.com/business/retail/wawa-coffee-hoagies-
bowls-philadelphia-pennsylvania-new-jersey-florida-20190404.html (last accessed Jan. 21, 2020).
        3
            https://www.wawa.com/alerts/data-security (last accessed Jan. 21, 2020).
         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 3 of 24



                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in

controversy exceeds the sum of $5,000,000, there are more than 100 proposed Class Members,

and minimal diversity exists as Defendant is a citizen of a state different from that of at least one

Class Member.

       5.      This Court has personal jurisdiction over Wawa because it is headquartered in this

district, registered and regularly conducts business in Pennsylvania, and has sufficient minimum

contacts in Pennsylvania such that Wawa intentionally avails itself of this Court’s jurisdiction by

conducting operations here and contracting with companies in this District.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to the conduct alleged herein occurred in,

were directed to, and/or emanated from this District. Venue is additionally proper because Wawa

transacts business and may be found in this District.

                                             PARTIES

       7.    Plaintiff Nanette Katz is an individual residing in Blue Bell, Pennsylvania who has

been a customer of Wawa, and whose Financial Information, on information and belief, was

compromised in the Data Breach described herein. Ms. Katz has been aware of the Data Breach

since shortly after its disclosure, and has since invested substantial time in reviewing her

statements and transactions to attempt to determine whether she has been victimized as a result

of the Data Breach. Ms. Katz is not yet aware of whether that is the case, and has reason to be

concerned about the security of her Financial Information until that is determined.




                                                  2
           Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 4 of 24



       8.        Defendant Wawa, Inc. (“Wawa”) is a privately-owned New Jersey corporation with

its principal place of business in Wawa, Pennsylvania.

                                    FACTUAL BACKGROUND

       9.          Wawa owns and operates more than 850 convenience retail stores in

Pennsylvania, New Jersey, Delaware, Maryland, Virginia, Florida, and Washington, D.C. Wawa

is the largest convenience store chain in Greater Philadelphia, and it is also the third-largest

retailer of food in Greater Philadelphia.

       10.         According to Wawa, “at different points in time after March 4, 2019, malware

began running on in-store payment processing systems at potentially all Wawa locations.” The

malware “was present on most store systems by approximately April 22, 2019.”4 But Wawa did

not discover the malware for over nine months after it initially infected Wawa’s systems, and did

not publicly disclose the Data Breach for over a week after that.

       11.         Wawa believes “this malware no longer poses a risk to customers using payment

cards at Wawa.”5 However, that assessment does not account for the possibility that Wawa

customers whose data has been improperly accessed have been or will be victimized by fraud

and/or identity theft resulting from the Data Breach.

       12.         Wawa had obligations, arising from promises made to its customers like Plaintiff

and other Class Members, and based on industry standards, to keep the Financial Information

confidential and to protect it from unauthorized disclosures. Class Members provided their

Financial Information to Wawa with the understanding that Wawa and any business partners to

whom Wawa disclosed the Financial Information would comply with their obligations to keep

such information confidential and secure from unauthorized disclosures.

       4
           Id.
       5
           Id.



                                                   3
            Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 5 of 24



        13.        Wawa claims it “is fully committed to data security.” It further claims to “use

security techniques on” its websites, “and through or in connection with our mobile apps or other

software- and Internet-enabled programs and services sponsored by Wawa (the ‘Sites’)” to “help

protect against the loss, misuse or alteration of information collected from [its customers] at the

Sites.” As Wawa puts it, when customers “access [their] account information or transmit

personally identifiable data to the Sites, that information is stored on servers that the Sites have

attempted to secure from unauthorized access or intrusion. ‘Secure Socket Layer’ software

encrypts personal information [customers] transmit to the Sites.”6

        14.        However, Secure Socket Layer (“SSL”) encryption protects information only in

the course of its transmission, and not upon its storage on Wawa systems. Moreover, SSL

encryption “is not sufficiently secure.”7 Wawa has disclosed no further details about its efforts to

secure its customers’ data prior to the Data Breach.

        15.        Wawa’s security failure demonstrates that it failed to honor its duties and

promises by not:

              a. maintaining an adequate data security system to reduce the risk of data breaches

                   and cyber-attacks;

              b. adequately monitoring its system to identify the data breaches and cyber-attacks;

                   and

              c. adequately protecting Plaintiff’s and the Class’s Financial Information.

        16.        Plaintiff and other Class Members have been injured by the disclosure of their

Financial Information in the Data Breach.


        6
            Wawa Official Privacy Policy, available at https://www.wawa.com/privacy (last accessed Jan. 21, 2020).
        7
           See Internet Engineering Task Force, Deprecating Secure Sockets Layer Version 3.0, available at
https://tools.ietf.org/html/rfc7568 (last accessed Jan. 21, 2020).



                                                         4
            Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 6 of 24



        17.      Plaintiff and other Class Members would not have provided their Financial

Information to Wawa had they known that Wawa did not take reasonable and necessary

precautions to secure that information.

        18.      Wawa’s data security obligations and promises were particularly important given

the many high-profile data breaches that have been reported in recent years, breaches that were

widely known to the public and to any entity, like Wawa, that does a substantial amount of

business via payment cards and online transactions. In addition, the FTC has brought, and

publicized, dozens of cases against companies “that have engaged in unfair or deceptive

practices involving inadequate protection of consumers’ personal data,” including recent cases

against Uber Technologies, Venmo, and VTech Electronics Limited.8

        19.      Wawa also must know the potential for harm to victims of data breaches. The

FTC has long warned businesses and consumers that thieves use stolen personal and financial

information for a variety of crimes, including credit card fraud, phone or utilities fraud, and

bank/finance fraud. Identity thieves use illegally-obtained Financial Information such as that

accessed in the Data Breach to open financial accounts, receive government benefits, and incur

charges and credit in a person’s name. Indeed, identity theft “consistently ranks among the top

consumer complaints made to the FTC.”9 Identity theft is particularly pernicious because it often

takes some time for the victim to become aware of the theft, there may be a time lag between

when Financial Information is stolen and when it used, and the theft can have long-term adverse

effects on the victim’s credit rating, credit records, and good name. These problems can be




        8
            https://www.ftc.gov/system/files/documents/reports/privacy-data-security-update-2018/2018-privacy-
data-security-report-508.pdf at p.5 (last accessed Jan. 21, 2020).
          9
            https://www.ftc.gov/news-events/press-releases/2019/02/imposter-scams-top-complaints-made-ftc-2018
(last accessed Jan. 21, 2020).


                                                       5
          Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 7 of 24



exacerbated where, as here, data breach victims do not learn of the breach until months after the

initial breach.

        20.        With access to an individual’s Financial Information, criminals can do more than

just empty a victim’s bank account – they can also commit all manner of fraud, including

obtaining a driver’s license or official identification card in the victim’s name but with the thief’s

picture. In addition, identity thieves may obtain a job, rent a house, or receive medical services in

the victim’s name. Identity thieves may even give the victim’s personal information to police

during an arrest, resulting in an arrest warrant being issued in the victim’s name.10

        21.       Financial Information is such a valuable commodity to identity thieves that once

the information has been compromised, criminals often trade the information on the “cyber

black-market” for years. As a result of recent large-scale data breaches, identity thieves and

cyber-criminals have openly posted stolen credit card numbers and other Financial Information

directly on various Internet websites, making the information publicly available.

        22.       Identity theft victims frequently are required to spend many hours and large

amounts of money repairing the impact to their credit and their lives.

        23.       Indeed, data breaches and identity theft have a crippling effect on individuals and

detrimentally impact the entire economy as a whole. Financial databases are especially valuable

to identity thieves.

                       DAMAGE TO PLAINTIFF AND CLASS MEMBERS

        24.       Plaintiff and Class Members have been damaged by the disclosure of their

Financial Information in the Data Breach.




        10
           See Warning Signs of Identity Theft, Federal Trade Commission, https://www.identitytheft.gov/Warning-
Signs-of-Identity-Theft (last accessed January 21, 2020).



                                                       6
            Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 8 of 24



       25.      Class Members face a substantial and imminent risk of fraudulent charges on their

credit and debit cards. Whoever stole their Financial Information did so with the intent to use it

for fraudulent purposes and/or to sell it to others with similar intentions.

       26.      Many Class Members have unknowingly already experienced, or will soon

experience, fraudulent credit and debit card purchases as a result of the Data Breach.

       27.      Yet more Class Members, as a result of the Data Breach, will incur out-of-pocket

costs – such as credit monitoring fees, credit report fees, fees for replacement cards, and similar

costs – such and expend time arranging for protective measures.

       28.      Plaintiff and Class Members also suffered “benefit of the bargain” damages. Class

Members paid Wawa for goods with the legitimate expectation that their payments would be

directed in part towards adequate data security. Wawa did not provide Class Members with such

security.

       29.      Plaintiff and Class Members have spent and will continue to spend substantial

amounts of time monitoring their credit and debit card accounts for fraud, disputing fraudulent

transactions, and reviewing their financial affairs more closely than they otherwise would have

but for the Data Breach. Plaintiff and Class Members will also spend time obtaining replacement

cards and updating the card information they have stored with merchants other than Wawa.

These efforts are burdensome and time-consuming.

       30.      Wawa has acknowledged that Plaintiff and Class Members face a heightened risk

of identity theft as a result of the Data Breach. Wawa advised customers to: (i) “Review Your

Payment Card Account Statements” and “notify the relevant payment card company” if “you

believe there is an unauthorized charge on your payment card”; (ii) “Order a Credit Report” and

“review the entire report carefully” to “look for any inaccuracies and/or accounts you don’t




                                                  7
          Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 9 of 24



recognize, and notify the credit bureaus as soon as possible in the event there are any”; (iii)

“Place a Fraud Alert” on credit files to “protect you against the possibility of an identity thief

opening new credit accounts in your name”; and (iv) “Place a Security Freeze on Your Credit

File” to “prevent creditors from accessing your credit file at the three nationwide credit bureaus

without your consent.”11 Those instructions reflect Wawa’s understanding that Plaintiff and

Class Members face risks beyond fraudulent credit and debit card transactions.

                                  WAWA VIOLATED THE FTC ACT

       31.        Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair

. . . practices in or affecting commerce.” The FTC has held that the failure to employ reasonable

measures to protect against unauthorized access to confidential consumer data constitutes an

unfair act or practice prohibited by Section 5.

       32.        Various FTC publications and orders also form the basis of Wawa’s duty. The

FTC published guidance establishing reasonable data security practices for businesses. The FTC

guidance provides that businesses should, among other things: protect the personal customer

information they acquire; properly dispose of personal information that is not necessary to

maintain; encrypt information stored on computer networks; understand their network’s

vulnerabilities; and install vendor-approved updates to address those vulnerabilities. FTC

guidance also recommends that businesses use an intrusion detection system to expose a breach

as soon as it occurs; monitor all incoming traffic for activity indicating that someone may be

trying to penetrate the system; and watch for large amounts of data being transmitted from the

system.




       11
            https://www.wawa.com/alerts/data-security (last accessed Jan. 21, 2020).


                                                         8
        Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 10 of 24



       33.        Wawa violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect Financial Information and not complying with industry

standards.

                                       CLASS ALLEGATIONS

       34.        Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiff

seeks certification of the following Nationwide Class defined as follows:

                  All persons in the United States whose Financial Information was
                  maintained on the servers of Wawa that were compromised as a
                  result of the breach announced by Wawa on December 19, 2019.
       35.        Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiff

seeks certification of Pennsylvania claims on behalf of a Pennsylvania subclass (“Subclass”)

defined as follows:

                  All natural persons residing in the Commonwealth of Pennsylvania
                  whose Financial Information was compromised in the Data
                  Breach.


       36.        The Nationwide Class and the Subclass are so numerous that joinder of all

members is impracticable. On information and belief, the Nationwide Class and the Subclass

have several million members. Moreover, the disposition of the claims of the Nationwide Class

and the Subclass in a single action will provide substantial benefits to all parties and the Court.

       37.        There are numerous questions of law and fact common to Plaintiff and Class

Members. These common questions of law and fact include, but are not limited to, the following:

             a. Whether Wawa’s data security systems prior to the Data Breach complied with all

                  applicable legal requirements;

             b.   Whether Wawa’s data security systems prior to the Data Breach met industry

                  standards;



                                                    9
        Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 11 of 24



             c.   Whether Plaintiff’s and other Class Members’ Financial Information was

                  compromised in the Data Breach; and

             d.   Whether Plaintiff and other Class Members are entitled to damages as a result of

                  Wawa’s conduct.

       38.        Plaintiff’s claims are typical of the claims of the Class. Plaintiff suffered the same

injury as Class Members – i.e. upon information and belief, Plaintiff’s Financial Information was

compromised in the Data Breach.

       39.        Plaintiff will fairly and adequately protect the interests of Class Members.

Plaintiff has retained competent and capable attorneys with significant experience in complex

and class action litigation, including data breach class actions. Plaintiff and her counsel are

committed to prosecuting this action vigorously on behalf of Class Members and have the

financial resources to do so. Neither Plaintiff nor her counsel has interests that are contrary to or

that conflict with those of the proposed Nationwide Class or Subclass.

       40.        Wawa has engaged in a common course of conduct toward Plaintiff and other

Class Members. The common issues arising from this conduct that affect Plaintiff and Class

Members predominate over any individual issues. Adjudication of these common issues in a

single action has important and desirable advantages of judicial economy.

       41.        A class action is the superior method for the fair and efficient adjudication of this

controversy. Class Members’ interests in individually controlling the prosecution of separate

actions are low given the magnitude, burden, and expense of individual prosecutions against

large corporations such as Wawa. It is desirable to concentrate this litigation in this forum to

avoid burdening the courts with individual lawsuits. Individualized litigation presents a potential

for inconsistent or contradictory judgments, and also increases the delay and expense to all




                                                    10
         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 12 of 24



parties and the court system presented by the legal and factual issues of this case. By contrast,

the class action procedure here will have no management difficulties. Wawa’s records and the

records available publicly will easily identify the Class Members. The same common documents

and testimony will be used to prove Plaintiff’s claims.

         42.    A class action is appropriate under Fed. R. Civ. P. 23(b)(2) because Wawa has

acted or refused to act on grounds that apply generally to Class Members, so that final injunctive

relief or corresponding declaratory relief is appropriate as to all Class (including Subclass)

Members.

                                          FIRST COUNT

                                        NEGLIGENCE
               On Behalf of Plaintiff and the Nationwide Class, or Alternatively,
                            on Behalf of Plaintiff and the Subclass

         43.    Plaintiff re-alleges and incorporates by reference all preceding factual allegations.

         44.    Wawa required Plaintiff and Class Members to submit non-public Financial

Information in order to use payment cards for goods and services at Wawa locations and on the

Sites.

         45.    By collecting and storing this data, and sharing it and using it for commercial

gain, Wawa had a duty of care to use reasonable means to secure and safeguard this Financial

Information, to prevent disclosure of the information, and to guard the information from theft.

         46.    Wawa’s duty included a responsibility to implement a process by which it could

detect a breach of its security systems in a reasonably expeditious period of time and give prompt

notice to those affected in the case of a data breach.

         47.    Wawa also owed a duty of care to Plaintiff and members of the Class to provide

security consistent with industry standards and the other requirements discussed herein, and to




                                                 11
        Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 13 of 24



ensure that Wawa’s systems and networks and the personnel responsible for them adequately

protected their customers’ Financial Information.

       48.      Only Wawa was in a position to ensure that its systems were sufficient to protect

against the harm to Plaintiff and the members of the Class from a data breach.

       49.      Wawa breached its duty by failing to use reasonable measures to protect

Plaintiff’s and Class Members’ Financial Information.

       50.      The specific negligent acts and omissions committed by Wawa include, but are

not limited to, the following:

             a. failing to adopt, implement, and maintain adequate security measures to safeguard

                Plaintiff’s and Class Members’ Financial Information;

             b. failing to adequately monitor the security of its networks and systems;

             c. allowing unauthorized access to Plaintiff’s and Class Members’ Financial

                Information; and

             d. failing to recognize in a timely manner that Plaintiff’s and other Class Members’

                Financial Information had been compromised.

       51.      It was foreseeable that Wawa’s failure to use reasonable measures to protect and

monitor the security of Financial Information would result in injury to Plaintiff and other Class

Members. Further, the breach of security, unauthorized access, and resulting injury to Plaintiff

and the members of the Class were reasonably foreseeable.

       52.      It was therefore foreseeable that the failure to adequately safeguard Financial

Information would result in one or more of the following injuries to Plaintiff and the members of

the proposed Class: ongoing, imminent, certain impending threat of identity theft crimes, fraud,

and abuse, resulting in monetary loss and economic harm; actual identity theft crimes, fraud, and




                                                 12
         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 14 of 24



abuse, resulting in monetary loss and economic harm; loss of the confidentiality of the stolen

confidential data; the illegal sale of the compromised data on the deep web black market;

expenses and/or time spent on credit monitoring and identity theft insurance; time spent

scrutinizing bank statements, credit card statements, and credit reports; expenses and/or time

spent initiating fraud alerts; decreased credit scores and ratings; lost work time; and other

economic and non-economic harm.

        53.     Accordingly, Plaintiff, individually and on behalf of all those similarly situated,

seeks an order declaring that Wawa’s conduct constitutes negligence and awarding damages in

an amount to be determined at trial.

                                        SECOND COUNT

                                    NEGLIGENCE PER SE
               On Behalf of Plaintiff and the Nationwide Class, or Alternatively,
                            on Behalf of Plaintiff and the Subclass

        54.     Plaintiff re-alleges and incorporates by reference all preceding factual allegations

as if fully set forth herein.

        55.     Wawa violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect Financial Information and not complying with industry

standards.

        56.     Wawa’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

        57.     Class members are consumers within the class of persons Section 5 of the FTC

Act (and similar state statutes) was intended to protect.

        58.     Moreover, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty




                                                 13
         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 15 of 24



enforcement actions against businesses that, as a result of their failure to employ reasonable data

security measures and avoid unfair and deceptive practices, caused the same harm suffered by

Plaintiff and the Class.

        59.     As a direct and proximate result of Wawa’s negligence, Plaintiff and Class

Members have been injured and are entitled to damages, including compensatory, punitive, and

nominal damages, in an amount to be proven at trial.

                                         THIRD COUNT

                            BREACH OF IMPLIED CONTRACT
               On Behalf of Plaintiff and the Nationwide Class, or Alternatively,
                            on Behalf of Plaintiff and the Subclass

        60.     Plaintiff re-alleges and incorporates by reference all preceding factual allegations

as if fully set forth herein.

        61.     When Plaintiff and Class Members paid money and provided their Financial

Information to Wawa in exchange for goods or services, they entered into implied contracts with

Wawa pursuant to which Wawa agreed to safeguard and protect such information and to timely

and accurately notify them if their data had been breached and compromised.

        62.     Wawa solicited and invited prospective customers to provide their Financial

Information as part of its regular business practices. These individuals accepted Wawa’s offers

and provided their Financial Information to Wawa. In entering into such implied contracts,

Plaintiff and the Class assumed that Wawa’s data security practices and policies were reasonable

and consistent with industry standards, and that Wawa would use part of the funds received from

Plaintiff and the Class to pay for adequate and reasonable data security practices.




                                                 14
         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 16 of 24



        63.     Plaintiff and the Class would not have provided and entrusted their Financial

Information to Wawa in the absence of the implied contract between them and Wawa to keep the

information secure.

        64.     Plaintiff and the Class fully performed their obligations under the implied

contracts with Wawa.

        65.     Wawa breached its implied contracts with Plaintiff and the Class by failing to

safeguard and protect their Financial Information and by failing to provide timely and accurate

notice that their personal information was compromised as a result of a data breach.

        66.     As a direct and proximate result of Wawa’s breaches of their implied contracts,

Plaintiff and the Class sustained actual losses and damages as described herein.

                                        FOURTH COUNT

                     NEGLIGENCE PER SE FOR VIOLATION OF THE
                       PENNSYLVANIA BREACH OF PERSONAL
                INFORMATION NOTIFICATION ACT, 73 PA. STAT. § 2301, et seq.
                          On Behalf of Plaintiff and the Subclass

        67.     Plaintiff re-alleges and incorporates by reference all preceding factual allegations

as if fully set forth herein.

        68.     Wawa is a business entity that maintains, stores, or manages computerized data

that includes “personal information” as defined by 73 Pa. Stat. § 2302.

        69.     Plaintiff and the Subclass Members’ Financial Information includes “personal

information” as defined by 73 Pa. Stat. § 2302.

        70.     Wawa was aware of a breach of its security system that it believed or reasonably

should have believed had caused or would cause loss or injury to residents of Pennsylvania.

        71.     Wawa had an obligation to disclose the Data Breach to Plaintiff and members of

the Subclass in a timely fashion, as mandated by 73 Pa. Stat. § 2303.



                                                  15
         Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 17 of 24



        72.     Wawa's failure to disclose the Data Breach in a timely manner as required by 73

Pa. Stat. § 2303 constitutes negligence per se.

        73.     As a direct and proximate result of Wawa’s negligence in failing to comply with

73 Pa. Stat. § 2303, Plaintiff and the Subclass Members sustained actual losses and damages as

described herein.

                                            FIFTH COUNT

      VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
          CONSUMER PROTECTION LAW, 73 PA. STAT. § 201-1 ET SEQ.
                     On Behalf of Plaintiff and the Subclass

        74.     Plaintiff re-alleges and incorporates by reference all preceding factual allegations

as if fully set forth herein.

        75.     Plaintiff, Subclass Members, and Wawa, are all “persons” within the meaning of

the Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), 73 Pa.

Stat. § 201-2(2).

        76.     The UTPCPL, 73 Pa. Stat. § 201-3, prohibits “unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.”

        77.     Under the UTPCPL, “[u]nfair or deceptive acts or practices” include

“[r]epresenting that goods or services have sponsorship, approval, characteristics, . . . [or]

benefits . . . that they do not have” (73 Pa. Stat. § 201-2(4)(v)); “[r]epresenting that goods or

services are of a particular standard . . . [or] quality . . . if they are of another” (73 Pa. Stat. §

201-2(4)(vii)); “[a]dvertising goods or services with intent not to sell them as advertised” (73 Pa.

Stat. § 201-2(4)(ix)); and “[e]ngaging in any other fraudulent or deceptive conduct which creates

a likelihood of confusion or of misunderstanding” (73 Pa. Stat. § 201-2(4)(xxi)).




                                                    16
        Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 18 of 24



       78.      Wawa’s acts, practices, and omissions alleged in this complaint constitute

unlawful, unfair, and deceptive acts and practices under the UTPCPL.

       79.       Wawa knew or should have known about the vulnerabilities and defects in its

data security systems storing Financial Information belonging to Plaintiff and Class Members,

and that risk of a data breach or theft was highly likely, but concealed that information from

Plaintiff and Class Members, in violation of the UTPCPL.

       80.      More specifically, Wawa engaged in unlawful, unfair, and deceptive acts and

practices prohibited by the UTPCPL by, among other things:

             a. In violation of 73 Pa. Stat. §§ 201-(4)(v), (vii), (ix), and (xxi), misrepresenting or

                omitting material facts to Plaintiff and Class Members regarding the adequacy of

                Wawa’s data security procedures protecting Financial Information;

             b. In violation of 73 Pa. Stat. §§ 201-(4)(v), (vii), (ix), and (xxi), misrepresenting or

                omitting material facts to Plaintiff and Class Members regarding Wawa's failure

                to comply with relevant state and federal laws designed to protect consumers'

                privacy and Financial Information; and

             c. In violation of 73 Pa. Stat. § 2303(1), failing to discover and disclose the Data

                Breach to Plaintiff and Class Members in a timely fashion.

       81.      Wawa’s actions and inaction and its representations and misrepresentations were

intentional, knowing, and undertaken to mislead the public, including Plaintiff and Class

Members.

       82.      Wawa’s unlawful, unfair, and deceptive acts and practices were unethical,

oppressive, and unscrupulous. These acts and practices caused substantial injury to Plaintiff and




                                                   17
        Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 19 of 24



Class Members that they could not reasonably avoid. This substantial injury outweighed any

benefits to consumers or to competition.

       83.     Wawa possessed exclusive knowledge about its data security systems and their

vulnerabilities and defects, as well as about the Data Breach once it happened.

       84.     Wawa had a duty to disclose its data security defects to Plaintiff and Class

Members.

       85.     Plaintiff and Class Members reasonably relied on Wawa to protect and safeguard

their Financial Information and to promptly and adequately inform them of data security defects

and vulnerabilities and of the Data Breach.

       86.     Wawa owed to Plaintiff and the Class a duty to: maintain the privacy and security

of Plaintiff’s and Class Members’ Financial Information; take proper action to prevent the Data

Breach; take proper action following the Data Breach to protect further unauthorized disclosure,

release, and theft of Financial Information; and promptly inform Plaintiff and the Class about the

Data Breach.

       87.     Plaintiff and Class Members suffered ascertainable losses of money or property as

a result of Wawa’s use and employment of methods, acts or practices declared to be unlawful by

73 Pa. Stat. §§ 201-2(2) and 201-3,

       88.     Plaintiff and the Subclass seek an order enjoining Wawa’s unlawful acts and

practices, and awarding any other just and proper relief available under the UTPCPL, including

actual or statutory damages, treble damages, and attorneys’ fees and costs.




                                                18
        Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 20 of 24



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and Class Members demand judgment as follows:

       A.      That the Court certify this action as a class action, proper and maintainable

pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiff is a proper

class representative; and appoint Plaintiff’s Counsel as Counsel for the Class and the Subclass;

       B.      That the Court grant permanent injunctive relief to prohibit Wawa from

continuing to engage in the unlawful acts, omissions, and practices described herein;

       C.      That the Court award Plaintiff and Class Members compensatory, consequential,

and general damages in an amount to be determined at trial;

       D.      That the Court order disgorgement and restitution of all earnings, profits,

compensation, and benefits received by Wawa as a result of its unlawful acts, omissions, and

practices;

       E.      That the Court award statutory damages, trebled, and punitive or exemplary

damages, to the extent permitted by law;

       F.      That Plaintiff be granted the declaratory relief sought herein;

       G.      That the Court award to Plaintiff the costs and disbursements of the action, along

with reasonable attorneys’ fees, costs, and expenses;

       H.      That the Court award pre- and post-judgment interest at the maximum legal rate;

and

       I.      That the Court grant all such other relief as it deems just and proper.




                                                19
Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 21 of 24
JS 44 (Rev 02119)
                                Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 22 of 24
                                                                                  CIVIL COVER SHEET                                                                     20
The JS 44 cn,il cover s                                          ntamed herem neither replace nor supplement the filmg and service of pleadings or other papers as regmred by law, except as
pro"1ded by local rules                                         oved by the Jud1c1al Conference of the Vmted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of m1t1atmg the                                         INSTRUCTIONS ON NEXT PAGJ: OF I HIS FORM 1

I. (a) PLAl~TI                                                                                                            DEFENDANTS
      NANETTE KATZ                                                                                                           WAWA, INC

      (b) County of Residence of First Listed Plamt1ff                     ~o~tgom_ery Cou_nty. PA                        County of Residence of First Listed Defendant
                                    (V(CfPT IN{; S PIAINTlfF CASE5;                                                                                       (IN/: S PLAINT/ff CASES ONLY;
                                                                                                                          NOTE       IN LAND CONDEMNATION CASES, IJSE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND !NVOL VED

      (c)    Attorneys {Firm Name Address and Telephone Number)                                                           Attorneys 1/J Know")
 Rol:5erta D uebenberg, Esq                                                                                              Morgan. Lewis & Bock1us LLP
 FINE. KAPLAN AND BLACK, RPG                                                                                             1701 Market Street
 One South Broad St. 23rd Floor, Philadelphia. PA 19107 215-567-6565                                                     Ph1ladelphIa, PA 19103

                                                         lace an X" m One Box Only/                                                                                         RTIES (Place an          X   m Une

cJ I     L S Government                                       Question
            Plamnff                                           Government Not a ParlJIJ                        Cittzen of llns State


cJ 2 t: S Government                                                                                          Citizen of Another Stat                                Incorporated and Prmc1pal
             Defendant                                                                                                                                                  of Busmess In Another

                                                                                                                                                   cl 3     0    3   Foreign Nanon


IV. NA Tt;RE OF SGI

cJ I IO Insurance                                                                                                                                                                          cJ 375 False Claims A.ct
cJ I 20 Manne                           c:1 3 IO A.uplane                   cJ 365 Personal lnJury •                                                                                       cl 376 Qm Tam (11 t:SC
cJ I 30 Miller A.ct                r1 315 Airplane Prodnct                           Product Liabihti,                                                                                              3729(a))
:'J I 40 Negotiable Instrument            Liability                         0 367 Health ('are/                                                                                            cJ 400 State Reappomonment
cJ I 50 Recovery of Overpayment cJ 320 Assault. libel &                                                                                                                                    cl 4 IO Antitrust
         & Enforcement of Judgment        Slander                                                                                                      '1 820 Copynghts                    '1 4 30 Banks and Bankmg
c:1 151 Medicare A.ct              cl 330 Federal fmployers                                                                                            cl 8 30 Patent                      cl 450 Commerce
cJ 152 Recovery of Defaulted                       Liab1hty                                                                                            cl 83 5 Patent · Abbrev1ated        cl 460 Deportation
           Student Loans                cJ    340 Marme                                                                                                       New Drug A.pphcatton         cl 4 70 Racketeer Influenced and
           (Excludes Veterans)          :J    345 Manne Product                                                                                        '1 840 Trademark                            Com,pt Orgamzat10ns
cl    J53 Recovery of Overpayment                  Liab,hti,                                                                                                                               cl 480 Consumer Credit
           ofVeteran·s Benefits         c:1   350 Motor Velncle                                               cl 7 IO Farr Labor Standards             cl 861 HIA ( l 395fl)               cl 485 Telephone Consumer
cJ    160 Stockholders Stuts            cJ    355 Motor Vehicle                           mLendmg                         A.ct                         :J 862 Black Lung (92 3J                    Protection Act
cl    I 90 Other Contract                         Product Liabtlt                      er Personal            cl    720 Labor/Management               cl 863 DIWC'/D!\VW (405(g))         :J 490 Cable/Sat TV
cl    195 Contract Product L1abtl11)'   cJ    360 Other Personal                   Proper!)' Damage                       Relattons                    cl 864 <;SID Iltle X\1              ::J 850 Secunlles!Commodtnes;
cl    196 Franclnse                               Injury                    cJ 385 Proper!)' Damage           CJ    740 Ratlway Labor A.ct             cl 865 RSI (405(g))                         Exchange
                                        cl    362 Personal Injury •                Product Liabtltti,         CJ    751 Famtly and Medtcal                                                 cl 890 Other Statutory Actions
                                                  Medtcal Mal rac ce                                                      Leave A.ct                                                         cJ 891 A.gncultural Acts
                                                     ':· Ii                                                   c:1   790 Other Labor l.11:lgallon                                      '''V) '.:1 89 l Environmental Matters
cl    2 IO Land Condemnation            cl    440 Other Cm! Right                                             :J    79 I Employee Rellrement           cl 870 Taxes (C S Plamnff           cl 895 Freedom of Information
cl    220 foreclosure                   cl    441 Voting                                                                 Income Secunti, Act                   or Defendant)                       Act
c.l   2 30 Rent Lease & EJectment       cl    442 Employment                                                                                           cl 871 IRS . llnrd Part)'           cl 896 Arbitration
cl    240 Torts to Land                 cl    44 3 Housmg/                          Sentence                                                                   26 CS(' 7609                cl 899 A.dnumstratlve Procedure
cJ    24 5 Tort Product Liabtl1ty                Acc..ommodattons           ;J 530 General                                                                                                        A.ct'Rev,ew or Appeal of
cl    290 AU Other Real Properti,       cl 44 5 A.mer w/Disabtlitles · :J 5 35 Death Penalty                                                                                                      Agency Decis10n
                                                Employment                Other:                              cl 462 Natural1zat1on A.pphcanon                                             cJ 950 Const1tut1onal1ty of
                                        ::J 446 A.mer w/D1sab1hl:les • cJ 540 Mandamus & Other                cl 465 Other Imnugratlon                                                            State Statutes
                                                 Other                      :J   550 Cm! Rights                         Actions
                                        cl 448 Education                    cJ 555 Pnson Condtt1on
                                                                            cl 560 C'lVII Detamee •
                                                                                    Conditions of
                                                                                    Confinement

V. 0 RIG N (Place an              X ' m One Box Only)
~ I Ongt I                  ::J 2 Remo"ed from                    :7 3     Remanded from                 n4   Remstated or          :7 5 Transferred from            :7 6                             ::J 8 Mullid1stnct
            Proc dmg                State Court                            Appellate Court                    Reopened                     Another D1stnct                                                 L11tgat10n •
                                                                                                                                           fspectjyJ                                                       Direct hie




                                               ~ CHECK IF THIS IS                   LASS ACTION                     DEMAND$
                                                    l.,'NDERRVLE            ,FRC'vP                                 )   S5',ooo, 607)
VIII. RELATED CASE(S)
      IFANY                                                                                                                                                DOCKET /'.'UMBER
DATE
01/22/2020
FOR OFFICE t:SE ONLY
                                                                                                                                                                                         JAN
      RECEIPT#                      A.MOL'NT                                                                                                                                MAG n:DGE
                                                  . ~.
                             Case 2:20-cv-00385-GEKP    Document 1 Filed 01/22/20 Page 23 of 24                                        ~/)...L)(/     (l c-
                                          ..
                                              -p·oR
                                                 l'NITEDSTATESDlSTRICTCOUU
                                                               THE EASTER'\i DISTRICT OF PENNSYLVANIA                               c;Tt/ V
                                                                                                                                        20
                                                                                                                                                 -   Q_)         3
                                              r   ll
                                                                           DESIGNATIONFOR\1
                                                                                                                                                   8 IS ..
                                                       plaintr/J to indicate the category of the case for the purpose of assignment to the appropriate calendar~

                                                                    505 Deerfield Court, Blue Bell, PA 19422

Address of Defendant:
                         '                                           260 W. Baltimore Pike, Wawa, PA 19063

Place of Accident, Incident or Transaction: ______ _                                                       United States


RELATED CASE, IF ANY:               I
                                                                  Judge __ _      Gene E.K. Pratter

Civil cases are deemed related when Yes 1s answered to any of the followmg quest10ns

      Is this case related to property mcluded m an earher numbered smt pendmg or w1thm one year
      prev10uslY. termmated action m this court9
                                                                                                                               YesD
                   ·'
2     Does this 'ease mvolve the same issue of fact or grow out of the same transaction as a pno                               Yes[{]
      pendmg or wtthm one year prev10usly termmated action m this court9
                   ,,,
3                                                                                                                              YesD
4     ls this case a second or successive habeas co
      case filed by the same md1v1duaJ?
                                                                                                                               YesD
I certify that, to my knowledge, the wtthm c
this court except as noted above

DATF
            01/22/2020
                                                                                                                                         Attorney ID   #   (if applicable)


CIVIL: (Place a'< in one category only)

A.           Federal Question Cases:                                                        B.    Diversity Jurisdiction Cases:

01
02
03
             Indemmty Contract, Manne Contract, and All Other Contracts
             FELA
             Jones Act-Personal Injury
                                                                                            =-------   Insurance Contract and Other Contracts
                                                                                                         . lane Personal Injury
                                                                                                       Ass It, Defamat10n
0     4      Antitrust                                                                                 Man e Personal InJury

B
0
  ~
       7
             Patent
             Labor·t~agement Relations
             CIVIi Rights
                                                                                                       Moto Vehicle Personal Injury
                                                                                                       Othe Personal lnJury (Please specify) _ _ _ _
                                                                                                       Prod cts Liab1ltty
                                                                                                                                                                   _ _ _     _ _

0      8     Habeas .florpus                                                                           Pro ucts Liab1hty Asbestos

B
0
  fo
       II
             Secur1tTos Act(s) Cases
             Social Secunty Review Cases
             All other Federal Question Cases
                                                                                                       Al other D1vers1ty Cases
                                                                                                       r   ease specify/ _ _   _    Neghgence - D.ata.B.reach.. _
              (Please specify) _ _ _    _   _ __



                                                                            ARBITRATION CERTIFICATION
                                                  (The ejfec t of this certification 1s to remove the case from eltg1b1hty for arb1tratwn)

I,                           D. Liebenberg - _, counsel ofrecord or prose plamtlff, do hereby certify

     [Z]     Pursuant o Local C1vd Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this c1v1I act10n case
             exceed e sum of$150,000 00 exclusive ofmterest and costs


     •                                                         ___ f_~hePua~~ t/__
                                                                                                                                                   JAN 22 2020
                                                                                                                                                31738
                                                                          Attorney-at-Law, Pro Se Plaintiff                              Attorney ID   #   (if apphcable1

NOTh A tnal de novo will be a tnal by Jury only 1fthere has been comphance With FR C P 38

C,v 609 (5,20181
       Case 2:20-cv-00385-GEKP Document 1 Filed 01/22/20 Page 24 of 24


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTER~ DISTRICT OF PENNSYLVA,1\i"IA

                    CASE MA.~AGEMENT TRACK DESIG~ATION FORM
     NANETTE KATZ, on behalf of herself                                      CIVIL ACTION
     and all others similarly situated,
                       V.
                                                                            20            ssrs ,
    WAWA, INC.                                                               NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos - Cases involving clauns for personal injury or property damage from
    exposure to asbestos.

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management - Cases that do not fall mto any one of the other tracks.


 1/22/2020                        J?~     ± J2 ~ r7/
                                  ~tto~~-at-la~
                                                 L __A_tt_o_r_n_ey_fo_r_ _ _ _ __
                                                                  A   Plaintiff
Date.
  215-567-6565                     215-568-5872                        rliebenberg@finekaplan.com

Telephone                           l<'AX Number                         E-Mail Address


(Civ. 660) 10/02




                                                                                         JAN 22 2020
